DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2021, 11/24/2020 and 01/23/2020 have been considered by the examiner and been placed of record in the file.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

35 USC § 112(f) (pre-AIA  35 USC 112, 6th) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations in claims 7-13 have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because they use a generic placeholder “processing module”, “power amplification module”, “storage module” and “adjusting 
Since these claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 7-13 are interpreted to cover the corresponding structures described in the specification that achieve the claimed functions, and equivalents thereof.  
A review of the specification shows that there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre- AIA ), sixth paragraph limitations.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 U$C § 112 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 7-13 recite the means plus function limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for the claimed functions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 4, 6-9, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hernandez et al. (US 2018/0329461 A1).

Claim 1. Hernandez et al. disclose a method for playing sound (read as …conventional methods for volume adjustment of multiple applications or other content displayed on different screens of a multi-screen mobile computing device may be cumbersome and inconvenient for users of such mobile computing devices. The systems and methods described herein have been devised to address these challenges [0017]), comprising: 
detecting, by a multi-screen terminal (read as multi-screen device [0043]. FIG. 6 and 7), a current opening/closing angle or angles between the respective display screens (read as the relative angular displacement as measured by the hinge angle sensor [0037]. FIG. 6 and 7); and 
selecting, by the multi-screen terminal according to the detected current opening/closing angle or angles between the respective display screens (read as …the IMU measurements can be used to determine that the user has raised the right hand side, i.e., display 40A [0037]), a group of prestored audio drive parameters (read as slider can be programmatically (i.e., not in response to user input from the user on the GUI control 27B) slid to the right to increase the proportion of audio from the application 40A on display 24A [0037]), and outputting the group of audio drive parameters to a power amplification module of the multi-screen terminal (read as Alternatively, the device could be configured such that 180 degrees represents a midpoint (50%-50% mix) of the slider, and the user could open the device further to a hinge angle greater than 180 degrees to slide the slider the right and increase the proportion of audio from application 40A, and could close the device to narrow the hinge angle to less than 180 degrees and decrease the proportion of audio from application 40A and increase the proportion from application 40B [0037]); or, 
determining whether the detected current opening/closing angle or angles between the respective display screens and the current audio drive parameters are prestored opening/closing angle or angles and audio drive parameters corresponding to an optimal sound field playing effect, respectively, and if not, giving a prompt as to whether the current opening/closing angle or angles between the respective display screens and/or the current audio drive parameters need to be adjusted.

Claim 2. The method for playing sound according to claim 1, Hernandez et al. disclose,
wherein the step of selecting, by the multi-screen terminal (read as multi-screen device [0043]. FIG. 6 and 7) according to the detected current opening/closing angle or angles between the respective display screens, a group of prestored audio drive parameters (read as slider can be programmatically (i.e., not in response to user input from the user on the GUI control 27B) slid to the right to increase the proportion of audio from the application 40A on display 24A [0037]), and outputting the group of audio drive parameters to the power amplification module of the multi-screen terminal comprises: 
selecting, by the multi-screen terminal, prestored audio drive parameters corresponding to the detected current opening/closing angle (read as slider can be programmatically (i.e., not in response to user input from the user on the GUI control 27B) slid to the right to increase the proportion of audio from the application 40A on display 24A [0037].) or angles between the respective display screens (read as the relative angular displacement as measured by the hinge angle sensor [0037]. FIG. 6 and 7), and outputting the selected audio drive parameters to the power amplification module (read as Alternatively, the device could be configured such that 180 degrees represents a midpoint (50%-50% mix) of the slider, and the user could open the device further to a hinge angle greater than 180 degrees to slide the slider the right and increase the proportion of audio from application 40A, and could close the device to narrow the hinge angle to less than 180 degrees and decrease the proportion of audio from application 40A and increase the proportion from application 40B [0037]. The audio is increased or decreased depending on the angle between the two screens.); or, 
calculating, by the multi-screen terminal, similarity between the detected current opening/closing angle or angles between the respective display screens and prestored opening/closing angles between the respective display screens, and selecting the audio drive parameters corresponding to a prestored opening/closing angle or angles with the maximum similarity with the current opening/closing angle or angles, and outputting the selected audio drive parameters to the power amplification module.

Claim 4. The method for playing sound according to claim 1, Hernandez et al. disclose,
wherein the method further comprises: 
adjusting by the multi-screen terminal (Hernandez et al.: read as multi-screen device [0043]. FIG. 6 and 7), in case where the current opening/closing angle or angles between the respective display screens and/or the current audio drive parameters need to be adjusted, the current opening/closing angle or angles between the respective display screens and/or the current audio drive parameters to the prestored opening/closing angle (Hernandez et al.: read as slider can be programmatically (i.e., not in response to user input from the user on the GUI control 27B) slid to the right to increase the proportion of audio from the application 40A on display 24A [0037]) or angles and/or audio drive parameters corresponding to the optimal sound field playing effect (Hernandez et al.: read as Alternatively, the device could be configured such that 180 degrees represents a midpoint (50%-50% mix) of the slider, and the user could open the device further to a hinge angle greater than 180 degrees to slide the slider the right and increase the proportion of audio from application 40A, and could close the device to narrow the hinge angle to less than 180 degrees and decrease the proportion of audio from application 40A and increase the proportion from application 40B [0037]. The audio is increased or decreased depending on the angle between the two screens.); or, 
giving, on a currently used display screen through a user interface, a prompt as to how to adjust the current opening/closing angle or angles between the respective display screens and/or the current audio drive parameters to the prestored opening/closing angle or angles and/or audio drive parameters corresponding to the optimal sound field playing effect.

Claim 6. Hernandez et al. disclose a method for playing sound (read as …conventional methods for volume adjustment of multiple applications or other content displayed on different screens of a multi-screen mobile computing device may be cumbersome and inconvenient for users of such mobile computing devices. The systems and methods described herein have been devised to address these challenges [0017]), comprising: 
detecting, by a multi-screen terminal (read as multi-screen device [0043]. FIG. 6 and 7), a current opening/closing angle or angles between the respective display screens (read as the relative angular displacement as measured by the hinge angle sensor [0037]. FIG. 6 and 7); and 
selecting (read as Alternatively, the device could be configured such that 180 degrees represents a midpoint (50%-50% mix) of the slider, and the user could open the device further to a hinge angle greater than 180 degrees to slide the slider the right and increase the proportion of audio from application 40A, and could close the device to narrow the hinge angle to less than 180 degrees and decrease the proportion of audio from application 40A and increase the proportion from application 40B [0037]. There is selection of audio volume depending on opening/closing angle between the two screens.), according to the detected current opening/closing angle or angles between the respective display screens and a current sound field type (the term “sound field type” is not explicitly described. So any sound must be of a field type), a group of prestored audio drive parameters (read as slider can be programmatically (i.e., not in response to user input from the user on the GUI control 27B) slid to the right to increase the proportion of audio from the application 40A on display 24A [0037]), and outputting the group of audio drive parameters to a power amplification module of the multi-screen terminal (read as Alternatively, the device could be configured such that 180 degrees represents a midpoint (50%-50% mix) of the slider, and the user could open the device further to a hinge angle greater than 180 degrees to slide the slider the right and increase the proportion of audio from application 40A, and could close the device to narrow the hinge angle to less than 180 degrees and decrease the proportion of audio from application 40A and increase the proportion from application 40B [0037]. Drive parameters must be outputted to power amplification devices in order to control the sound volume.); or, 
determining whether the detected current opening/closing angle or angles between the respective display screens, the current audio drive parameters, and the current sound field type are prestored opening/closing angle or angles, audio drive parameters and sound field type corresponding to an optimal sound field playing effect, respectively, and if not, giving a prompt as to whether the current opening/closing angle or angles between the respective display screens, the current audio drive parameters and/or the current sound field type need to be adjusted.

Claim 7. Hernandez et al. disclose a multi-screen terminal (Hernandez et al.: read as multi-screen device [0043]. FIG. 6 and 7), comprising a detecting module, a processing module, a power amplification module and a storage module, wherein: 
the detecting module is configured to detect a current opening/closing angle or angles between the respective display screens (Hernandez et al.: read as the relative angular displacement as measured by the hinge angle sensor [0037]. FIG. 6 and 7), and output the detected current opening/closing angle or angles between the respective display screens to the processing module (Hernandez et al.: read as the relative angular displacement as measured by the hinge angle sensor [0037]. FIG. 6 and 7. The angle displacement must be processed by a processing unit in order to be used.); 
the processing module is configured to select, according to the detected current opening/closing angle or angles between the respective display screens, a group of audio drive parameters prestored in the storage module (Hernandez et al.: read as slider can be programmatically (i.e., not in response to user input from the user on the GUI control 27B) slid to the right to increase the proportion of audio from the application 40A on display 24A [0037]), and output the group of audio drive parameters to the power amplification module (Hernandez et al.: read as Alternatively, the device could be configured such that 180 degrees represents a midpoint (50%-50% mix) of the slider, and the user could open the device further to a hinge angle greater than 180 degrees to slide the slider the right and increase the proportion of audio from application 40A, and could close the device to narrow the hinge angle to less than 180 degrees and decrease the proportion of audio from application 40A and increase the proportion from application 40B [0037]. Drive parameters must be outputted to power amplification devices in order to control the sound volume.); or, 
determine whether the detected current opening/closing angle or angles between the respective display screens and the current audio drive parameters are opening/closing angle or angles and audio drive parameters prestored in the storage module corresponding to an optimal sound field playing effect, respectively, and if not, give a prompt as to whether the current opening/closing angle or angles between the respective display screens and/or the current audio drive parameters need to be adjusted; 
the power amplification module is configured to output an audio according to the audio drive parameters (Hernandez et al.: read as slider can be programmatically (i.e., not in response to user input from the user on the GUI control 27B) slid to the right to increase the proportion of audio from the application 40A on display 24A [0037]. Drive parameters must be outputted to power amplification devices in order to control the sound volume.); and 
the storage module is configured to prestore at least one set of correspondence relationships among the opening/closing angles between the respective display screens, the sound field playing effects and the audio drive parameters (Hernandez et al.: read as slider can be programmatically (i.e., not in response to user input from the user on the GUI control 27B) slid to the right to increase the proportion of audio from the application 40A on display 24A [0037]. There must be relationship between opening/closing of screens and audio volume level.).

Claim 8. The multi-screen terminal according to claim 7, Hernandez et al. disclose,
further comprising an adjusting module (Hernandez et al.: read as slider can be programmatically (i.e., not in response to user input from the user on the GUI control 27B) slid to the right to increase the proportion of audio from the application 40A on display 24A [0037]. There must be an adjusting module to adjust the audio volume.), wherein 
the processing module is further configured to send a notification to the adjusting module (Hernandez et al.: Non-volatile storage device 904 includes one or more physical devices configured to hold instructions executable by the logic processors to implement the methods and processes described herein [0048]) in case where the current opening/closing angle or angles between the respective display screens and/or the current audio drive parameters need to be adjusted  (Hernandez et al.: read as slider can be programmatically (i.e., not in response to user input from the user on the GUI control 27B) slid to the right to increase the proportion of audio from the application 40A on display 24A [0037]. There must be an adjusting module that receives commands from the processor to adjust the audio volume.); and 
the adjusting module is configured to adjust, after receiving the notification from the processing module, the current opening/closing angle or angles between the respective display screens and/or the current audio drive parameters to the prestored opening/closing angle (Hernandez et al.: read as slider can be programmatically (i.e., not in response to user input from the user on the GUI control 27B) slid to the right to increase the proportion of audio from the application 40A on display 24A [0037]. There must be relationship between opening/closing of screens and audio volume level.) or angles and/or audio drive parameters corresponding to the optimal sound field playing effect (Hernandez et al.: read as Alternatively, the device could be configured such that 180 degrees represents a midpoint (50%-50% mix) of the slider, and the user could open the device further to a hinge angle greater than 180 degrees to slide the slider the right and increase the proportion of audio from application 40A, and could close the device to narrow the hinge angle to less than 180 degrees and decrease the proportion of audio from application 40A and increase the proportion from application 40B [0037]. Drive parameters must be outputted to power amplification devices in order to control the sound volume.); or 
give, on a currently used display screen through a user interface, a prompt as to how to adjust the current opening/closing angle or angles between the respective display screens and/or the current audio drive parameters to the prestored opening/closing angle or angles and/or audio drive parameters corresponding to the optimal sound field playing effect.

Claim 9. The multi-screen terminal according to claim 7, Hernandez et al. disclose,
wherein the processing module selecting, according to the detected current opening/closing angle or angles between the respective display screens, a group of audio drive parameters prestored in the storage module (Hernandez et al.: read as slider can be programmatically (i.e., not in response to user input from the user on the GUI control 27B) slid to the right to increase the proportion of audio from the application 40A on display 24A [0037]. There must be relationship between opening/closing of screens and audio volume level.), and outputting the group of audio drive parameters to the power amplification module comprises: 
selecting audio drive parameters prestored in the storage module corresponding to the detected current opening/closing angle or angles between the respective display screens, and outputting the selected audio drive parameters to the power amplification module (Hernandez et al.: read as Alternatively, the device could be configured such that 180 degrees represents a midpoint (50%-50% mix) of the slider, and the user could open the device further to a hinge angle greater than 180 degrees to slide the slider the right and increase the proportion of audio from application 40A, and could close the device to narrow the hinge angle to less than 180 degrees and decrease the proportion of audio from application 40A and increase the proportion from application 40B [0037]. Drive parameters must be outputted to power amplification devices in order to control the sound volume.); or, 
calculating similarity between the detected current opening/closing angle or angles between the respective display screens and the opening/closing angles between the respective display screens prestored in the storage module, and selecting the audio drive parameters corresponding to a prestored opening/closing angle or angles with the maximum similarity with the current opening/closing angle or angles, and outputting the audio drive parameters to the power amplification module (Hernandez et al.: read as Alternatively, the device could be configured such that 180 degrees represents a midpoint (50%-50% mix) of the slider, and the user could open the device further to a hinge angle greater than 180 degrees to slide the slider the right and increase the proportion of audio from application 40A, and could close the device to narrow the hinge angle to less than 180 degrees and decrease the proportion of audio from application 40A and increase the proportion from application 40B [0037]. Some kind of calculation comparison must be performed in order to increase decease the audio volume by the corresponding amount.).

Claim 13. The multi-screen terminal according to claim 7, Hernandez et al. disclose,
wherein the processing module is configured to select type (Hernandez et al.: read as Alternatively, the device could be configured such that 180 degrees represents a midpoint (50%-50% mix) of the slider, and the user could open the device further to a hinge angle greater than 180 degrees to slide the slider the right and increase the proportion of audio from application 40A, and could close the device to narrow the hinge angle to less than 180 degrees and decrease the proportion of audio from application 40A and increase the proportion from application 40B [0037]. There is selection of audio volume depending on opening/closing angle between the two screens.), according to the detected current opening/closing angle or angles between the respective display screens and a current sound field (the term “sound field type” is not explicitly described. So any sound must be of a field type), a group of audio drive parameters prestored in the storage module, and output the group of audio drive parameters to the power amplification module (Hernandez et al.: read as slider can be programmatically (i.e., not in response to user input from the user on the GUI control 27B) slid to the right to increase the proportion of audio from the application 40A on display 24A [0037]. There must be relationship between opening/closing of screens and audio volume level.); or, 
determine whether the current opening/closing angle or angles between the respective display screens, the current audio drive parameters, and the current sound field type are an opening/closing angle or angles, audio drive parameters and sound field type prestored in the storage module corresponding to an optimal sound field playing effect, respectively, and if not, give a prompt as to whether the current opening/closing angle or angles between the respective display screens, the current audio drive parameters and/or the current sound field type need to be adjusted.

Claim 14. Hernandez et al. disclose a non-transitory computer readable medium comprising a program stored thereon, wherein the program, when executed, causes the method of claim 1 to be implemented (Hernandez et al.: read as Non-volatile storage device 904 includes one or more physical devices configured to hold instructions executable by the logic processors to implement the methods and processes described herein [0048]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez et al. (US 2018/0329461 A1) in view of Kim et al. (US 20170332171 A1).

Claim 5. The method for playing sound according to claim 1, Hernandez et al. do not explicitly disclose,
wherein the audio drive parameters comprise a filter parameter, a gain parameter and a phase parameter.
However, in the related field of endeavor Kim et al. disclose: FIG. 3, items 151-159 and 161-169 include filters, phase control devices and amplifiers. These are devices (i.e. parameters) used to process a sound signals before they outputted to speakers.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Hernandez et al. with the teaching of Kim et al.  in order to provide a device equipped with a sound signal processing unit which can realize both noise attenuation and voice conversation support and a sound signal processing apparatus (Kim et al. [0008]).

Claim 11. The multi-screen terminal according to claim 7, Hernandez et al. do not explicitly disclose,
wherein the audio drive parameters comprise a filter parameter, a gain parameter and a phase parameter.
However, in the related field of endeavor Kim et al. disclose: FIG. 3, items 151-159 and 161-169 include filters, phase control devices and amplifiers. These are devices (i.e. parameters) used to process a sound signals before they outputted to speakers.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Hernandez et al. with the teaching of Kim et al.  in order to provide a device equipped with a sound signal processing unit which can realize both noise attenuation and voice conversation support and a sound signal processing apparatus (Kim et al. [0008]).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez et al. (US 2018/0329461 A1) in view of Riepertinger (CN 1789911 A).

Claim 12. The multi-screen terminal according to claim 7, Hernandez et al. disclose measuring the angle between the two screens as (relative angular displacement as measured by the hinge angle sensor [0037]). However, Hernandez et al. do not explicitly disclosed the type of measuring instrument used as in the current claim:
wherein the detecting module comprises a mechanical goniometer, a magnetic goniometer or a laser goniometer.
However, in related field  of endeavor Riepertinger discloses using a goniometer to measure angles.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Hernandez et al. with the teaching of Riepertinger in order to use a goniometer to measure angular displacement as measured by the hinge angle. The motivation is related to using a well-known tool to measure angles which also can be simple tool for reliable and fast installation (Riepertinger (English translation)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/           Primary Examiner, Art Unit 2646